The defendant in this case was prosecuted and convicted for selling intoxicating liquors in Sabine parish, where the sale of such liquors is prohibited by law. Like the indictment in State v. Pridgen (La.Sup.) 175 So. 63, this day decided, the *Page 578 
indictment does not allege that the liquors were sold for beverage purposes; and, as in the Pridgen Case, the defendant filed no demurrer, but after conviction and before sentence filed a motion in arrest of judgment, which was overruled.
The issues involved in the two cases are identical, and for the reasons assigned in the Pridgen Case, the motion in arrest of judgment filed in this case is sustained, the conviction and sentence are annulled, and it is ordered that defendant be discharged.